Case 6:20-cv-07039-FPG Document 34 Filed 08/26/21 Page 1 of 21

 

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
SS a Se

PLAINTIFF COURT CASE NUMBER

Carrie M. Leo 20-cv-7039

DEFENDANT TYPE OF PROCESS

NYS Department of Environmental Conservation, et al Service of Susmonms and Complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE ‘ Animal Care Inspector Andrea D'Ambosio

ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
1400 Indepedence Avenue, S.W. , Washington DC 20205

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be 3
served with this Form 285
Number of parties to be 3

served in this case

 

Check for service
on U.S.A.

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

 

 

Signature of Attorney other Originator requesting service on behalf of: [x] PLAINTIFF TELEPHONE NUMBER DATE
[] DEFENDANT 585-613-4010 6/11/2021
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
T acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

 

 

 

 

number of process indicated. Origin _.| Serve 4 ; (

(Sign only for USM 285 if more 5 55 ao. 5 VV :

than one USM 285 is submitted) No. 5 No. . : y \ A S } (» (p 72> 0
I hereby certify and return that I [7] have personally served , [7] have legal evidence of service, [7] have executed as shown in "Remarks", the process described on the

ingjvidual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

xl Thereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

Name and title of individual served (if not shown above) Date Time [] am
(Biz5\Z0¢| — om
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy

 

 

Costs shown on attached USMS Cost Sheet >>

Ayarice ee. 40.00 7

Wailea Certified on Outealzo7

{\ Cw OW wae Wear OF U oy eer Ration eee RET Receipt
PECUPE WD NDF sere ren

REA On O@|75 rz) seco

1400 Independence Avenue, S.W.
Washington DC 20250-0002

  

FEES

Postage Per Piece $3.350

Certified Fee 3.600

Total Postage & Fees: 6.950 Postmark

Here

1. COYIL OWL COUNT aa

 

 
Case 6:20-cv-07039-FPG Documenioada Filed 08/26/21 Page 2 of 21

U.S. Department of Justice

United States Marshals Process 055-6:2020-CV-07039-1 | Cost Worksheet

Printed on: 08/25/2021

 

 

 

 

 

 

 

Service

PROCESS INFORMATION ee _ _

Case Type Origin District Serving District Case Caption

CV - Civil W/NY - BUFFALO W/NY - BUFFALO Carrie M. Leo v. NYDEC, et. al.

Civil/Criminal Attribute Process Type Party to be Served

Civil Private SummonsComplaint Andrea D'Ambrosio

SUMMARY
Date/Time of Action Service Action Subtotal Deposit Total Expense Total
02/04/2021 12:21 EST oe Assigned for Personal service a $0.00 $0.00
02/04/2021 12:34 EST Mail Endeavor $0.00 $8.00
04/09/2021 14:32 EDT Return Unexecuted $0.00 $0.00
05/03/2021 19:17 EDT Mail Endeavor $0.00 $8.00
05/17/2021 16:44 EDT Return Unexecuted $0.00 $0.00
06/23/2021 16:58 EDT Mail Endeavor $0.00 $8.00
08/25/2021 16:11 EDT Return Unexecuted $0.00 $0.00
Total Costs $0.00 $24.00
Remaining Balance $0.00
Amount Owed $88.00

 

Remaining Process to Serve:

 

 

 

Confidentiality Notice: This report contains unclassified information of a sensitive, proprietary, health data or personally identifiable information (PII) which must be protected against release to unauthorized individuals and is the property of the U.S. Marshals Service. Ali emails, including all attachments,
containing Pll must be encrypted. Neither it nor its content may be disseminated outside the agency or personnel to which loaned without prior U.S. Marshals Service Authority. It is to be maintained, distributed, secured and disposed of in a manner that will protect the information against unauthorized disclosure
and in accordance with The Privacy Act of 1974, 5 USC § 552a.

UNCLASSIFIED//FOR OFFICIAL USE ONLY

Printed By District: W/NY Page 1 of 2
 

U.S. Department of Justice
United States Marshals Service

 

NOTICE AND ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT BY MAIL
United States District Court
for the
Western District of New York

 

To: |Animal Care Inspector Andrea D'Ambosio Civil Action, File Number 20-CV-07039

United States Department of Agriculture .
1400 Independence Avenue, S.W. Carrie M. Leo

Washington, D.C. 20250 v.
NYS Department of Environmental Conservation,et al

 

 

 

The enclosed summons and complaint are served pursuant to Rule 4(e)(1) of the Federal Rules of Civil Procedure, and
New York State law.

You MUST COMPLETE the acknowledgment part of this form below, AND RETURN COPIES 1 AND 2 to the sender
within 21 days. An envelope has been enclosed for this purpose. Keep copy 3 for your records.

YOU MUST SIGN AND DATE THE ACKNOWLEDGMENT ON ALL COPIES. If you are served on behalf of a
corporation, unincorporated association (including a partnership), or other entity, you must indicate under your signature your
relationship to that entity. If you are served on behalf of another person and you are authorized to receive process, you must

indicate under your signature your authority.

If you do not complete and return copies 1 and 2 of this form to the sender within 21 days, you (or the party on whose
behalf you are being served) may be required to pay any expenses incurred in serving a summons and complaint in any other
manner permitted by law.

If you do complete and return copies | and 2 of this form, you (or the party on whose behalf you are being served) must
answer the complaint within 21 days for private defendants and/or 60 days for Federal defendants. If you fail to do so,
judgment by default will be taken against you for the relief demanded in the complaint.

I declare, under penalty of perjury, that this Notice and Acknowledgment of Receipt of Summons and Complaint By Mail

was mailed on this date. BEATA Digitally signed by BEATA
HOSKING
HOSKING Date: 2021.06.25 10:47:29 -04'00'

June 25, 2021
Date of Signature Signature (USMS Official)

 

 

 

ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT

I declare, under penalty of perjury, that I received a copy of the summons and of the complaint in the above captioned
manner at:

1400 Independence Avenue, S.W.

 

 

 

 

 

 

Street Number and Street Name or P.O. Box No. Relationship to Entity/Authority to Receive
Washington, D.C. 20250 Certified

City, State and Zip Code Service of Process

Signature Date of Signature

Copy 1 - Clerk of Court

Copy 2 - United States Marshals Service USM Form.299
Copy 3 - Addressee _ Rev_ 05/10
Copy 4 - USMS District Suspense Automated 10/03
Case 6:20-cv-07039-FPG Document 34 Filed 08/26/21 Page 4 of 21

a

AO 440 (Rev. 06/12) Summons in a Civil Action
UNITED STATES DISTRICT COURT
for the —
Western District of New Yorkl2Z! JU! 23 PM J: 28

Og

Le es
Carrie M. Leo ) cae Arnie a2 Loo
) rEls eat bar c. .
) &
) a
= = ) .
Plaintiff(s) Eq. _
Vv. Civil Action No. 20-cv-7039 | =
cee NG
New York State Department of Environmental ) o
Conservation, et al ) =
)
— +)
)

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Animal Care Inspector Andrea D'Ambrosio
1400 Independence Ave., S.W.

Washington, DC 20250

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:
Carrie M. Leo

3199 Walworth Road
Walworth, NY 14568

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint

You also must file your answer or motion with the court.

  
  
 

CLERK OF COURT

tufUhoonaucyel

Signature of Clerk or pony Clerk

 

Date: 06/11/2021
Case 6:20-cv-07039-FPG Document 34 Filed 08/26/21 Page 5 of 21

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 20-cv-7039

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Y)

This summons for (name of individual and title, if any)

 

was received by me on (date)

© I personally served the summons on the individual at (place)

 

on (date) ; or

 

C0 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

0 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
OI returned the summons unexecuted because 3 or
© Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 6:20-cv-07039-FPG Document 34 Filed 08/26/21 Page 6 of 21
U.S. Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service See "Instructions for Service of Process by U.S, Marshal”

 

 

 

PLAINTIFF COURT CASE NUMBER
Carrie M. Leo 20-cv-7039
DEFENDANT Onal HI GO Ow p. og TYPE OF PROCESS
fsflbura cw Pip ae
New York State Department of Environmental Conservation, et al Service of Summons and Complaint

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION; ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR
SERVE CONDEMN The United States Secretary of Agriculture -
AT ADDRESS (Street or RFD, Apartment No,, City. State and ZIP Code)
1400 Independence Ave., S.W., Washington, D.C. 20250

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process tovbe ~
wd

{ served with this Form 285 2

 

 

 

 

 

Number of partics to: be =

served in this case. ; 2 -

Check for service - * ny

on U.S.A. sa. oo
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service): ;

Please serve via US Mail. Address may not be functional for FedEx Delivery.
A COCO i EAA TTTTO ERENT,

 

 

 

 

 

Signature of Attorney other Originator requesting service on behalf of: >] PLAINTIFF TELEPHONE NUMBER DAGE
(.] DEFENDANT 585-613-4010 6/11/2021
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
| acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date wh

number of process indicated.

(Sign only for USM 285 if more BH

not 25 Fo = TS} 5] PLO B.HOsiune, Owl2z|zoz!

I hereby certify and return that | [7] have personally served , [7] have legal evidence of service, (]_ have executed as shown in "Remarks", the process described on the
indiyidual, company, corporation, ctc., at the address shown above on the on the individual, company, corporation, ctc. shown at the address inserted below.

 

 

 

 

 

pf I hereby certify and return that [ am unable to locate the individual, company, corporation. etc. named above (See remarks below)

Name and title of individual served (if not shown above} at Time {J am
(O)e5}202) —
, t

Signature of U.S. Marshal or Deputy

DURA EOSIN

 

 

 

 

Address (complete only different than shown above)

 

 

   

 

 

 

 

 

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Depc ORs Postal Seana en tiee PTT Receipt
oY (including endeavors) , i a “ : ; p
4 ae | $Q- |
. _ ARTICLENUMBER: 9414 81690224 6689 5051 48
REMARKS ARTICLE ADDRESSED To:

MMAILecl OU-CLTWNOA CU (o}COIZOTL attr seen

1400 Independence Avenue, S.W.

Relmowkdewert OF Oseulptwad Saat

Postage Per Piece $3,350
Certified Fee 3.600

Ho} bead on 02/25/2021 im Ba

 

r i yr Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE \ Ly () (‘O Rev, 11/18
 

Fill cut form ang print 4 copies. S go anc Gate ai! copies aric route as spacvied he!ow.

US. Department of Justice
United States Marshals Service

 

NOTICE AND ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT BY MAIL
United States District Court
for the
Western District of New York

 

TO: |The United States Secretary of Agriculture Civil Action, File Number 20-CV-07039

1400 Independence Avenue, S.W.

Washington, D.C. 20250 Carrie M. Leo

V.
NYS Department of Environmental Conservation,et al

 

 

 

 

 

The enclosed summons and complaint are served pursuant to Rule 4(e)(1) of the Federal Rules of Civil Procedure, and
New York State law.

You MUST COMPLETE the acknowledgment part of this form below, AND RETURN COPIES | AND 2 to the sender
within 21 days. An envelope has been enclosed for this purpose. Keep copy 3 for your records.

YOU MUST SIGN AND DATE THE ACKNOWLEDGMENT ON ALL COPIES. If you are served on behalf of a
corporation, unincorporated association (including a partnership), or other entity, you must indicate under your signature your
relationship to that entity. If you are served on behalf of another person and you are authorized to receive process, you must
indicate under your signature your authority.

If you do not complete and return copies 1 and 2 of this form to the sender within 21 days, you (or the party on whose
behalf you are being served) may be required to pay any expenses incurred in serving a summons and complaint in any other
manner permitted by law.

If you do complete and return copies 1 and 2 of this form, you (or the party on whose behalf you are being served) must
answer the complaint within 21 days for private defendants and/or 60 days for Federal defendants. If you fail to do so,
judgment by default will be taken against you for the relief demanded in the complaint.

I declare, under penalty of perjury, that this Notice and Acknowledgment of Receipt of Summons and Complaint By Mail

 

 

was mailed on this date. BEATA Digitally signed by BEATA
HOSKING

June 25. 2021 HOSKING Date: 2021.06.25 10:47:02 -04'00'

Date of Signature Signature (USMS Official)

 

ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT

I declare, under penalty of perjury, that I received a copy of the summons and of the complaint in the above captioned
manner at:

1400 Independence Avenue, S.W.

 

 

 

 

 

 

Street Number and Street Name or P.O. Box No. Relationship to Entity/Authority to Receive
Washington, D.C. 20250 Certified

City, State and Zip Code Service of Process

Signature Date of Signature

Copy | - Clerk of Court

Copy 2 - United States Marshals Service USM Form.299
Copy 3 - Addressee Rev. 05/10
Copy 4 - USMS District Suspense Automated 10/03
Case 6:20-cv-07039-FPG Document 34 Filed 08/26/21 Page 8 of 21

AO 440 (Rev. 06712) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Lo 5 1h} 9 &
Western District of New York 2021 J 23 Pry f: 28
Carrie M. Leo \ :
Plaintifits) 2
v. Civil Action No, 20-cv-7039

New York State Department of Environmental
Conservation, et al

ae o Jee ee et et 1 -

Defendants;
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) United States Secretrary of Agriculture
1400 Independence Ave., S.W.
Washington, DC 20250

A lawsuit has been filed against you.

Within 2} days after service of this summons on 5 ou (not counting the day vou received It) —- or 60 days if vou
are the United States or a United States agency. or an officer or employee of the United States described in Fed. R. Civ,
P. 12 ¢a)(2) or (3) —- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney.
whose name and address are:

Carrie M. Leo
3199 Walworth Road
Walworth, NY 14568

If you fail to respond. judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: 06/14/2021

 
Case 6:20-cv-07039-FPG Document 34 Filed 08/26/21 Page 9 of 21

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No, 20-cv-7039

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

CI personally served the summons on the individual at (place)

 

on (date) 5; or

(3 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on fdate) .and mailed a copy to the individual’s last known address; or

(7 1] served the summons on frame of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) 3; or

© I returned the summons unexecuted because or
©) Other (specifiy:
My fees are $ for travel and $ for services, for a total of $ 0.00

1 declare under penalty of perjury that this information is true.

Date:

 

Server's signature

Printed name and title

Server's address

Additional information regarding attempted service, etc:
U.S. Department of WEES ase 6:20-cv-07039-FPG Document 34 Filed PO CESRRECHPRE AND RETURN

 

 

 

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal”
SSS Ss SS SS Se nn eee
PLAINTIFF COURT CASE NUMBER
Carrie M. Leo 20-cv-7039
SAgl HME OO 24.4
DEFENDANT iee} 1 8 s Py 3 Py ! 72 29 TYPE OF PROCESS
New York State Department of Environmental Conservation, et al Service of Summons and Complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION; BTC. TO SERVE oR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE The United States Department of Agriculture
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
1400 Independence Ave., S.W., Washington, D.C. 20250

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to-be
served with this Form 285 =

Number of parties to-be ra

 

 

 

 

served in this case- ", ms,
Check for service: .* my my
on U.S.A. <- one

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

Please serve via US Mail. Address may not be functional for FedEx Delivery.

 

 

Signature of Attorney other Originator requesting service on behalf of: DX} PLAINTIFF TELEPHONE NUMBER DATE
[-] DEFENDANT 585-613-4010 6/11/2021

SPACE BELOW FOR USE OF U.S, MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

 

 

 

I acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

(Sign only for USM 285 if more D5 BS iolt5 Ban) 0 y i
than one USM 285 is submitted) 2 No. me No. 9 LA | Wie 7Z Z|
I hereby certify and return that I [7] have personally served , [1] have legal evidence of service, o have executed as shown in "Remarks", the process described on the

individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

 

 

 

 

bet I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

ww7Sttoul| —— om

Signature of U.S. Marshal or Deputy

= , b | \
TAWA TSKies
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or

(including endeavors) 2 } (Amount of Refund*) a
ip ag | o.

Name and title of individual served (if not shown above)

 

 

Address (complete only different than shown above)

 

 

 

 

 

 

 

 

 

 

tia. =i
Acincwledclewren+ OF LeCuePr Wad mressonenear

Noe tetunwd on 0elzet

 

oe | 1400 Independence Avenue, S.W.
t- Washington DC 20250-0002

   

FEES

Postage Per Piece $3.450

Certified Fee 3.600

Total Postage & Faes: 6.756 Postmark

Here

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE | Gitae p+ HL Court Rev. LI/18
, :
Fill out form and print 4 Ce) Sign and date au copies and route as specified below.
O/0 D

 

U.S. Department of Justice
United States Marshals Service

 

NOTICE AND ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT BY MAIL
United States District Court
for the
Western District of New York

 

TO: |The United States Department of Agriculture Civil Action, File Number 20-CV-07039

1400 Independence Avenue, S.W.

Washington, D.C. 20250 Carrie M. Leo

Vv.
NYS Department of Environmental Conservation,et al

 

 

 

The enclosed summons and complaint are served pursuant to Rule 4(e)(1) of the Federal Rules of Civil Procedure, and
New York State law.

You MUST COMPLETE the acknowledgment part of this form below, AND RETURN COPIES 1 AND 2 to the sender
within 21 days. An envelope has been enclosed for this purpose. Keep copy 3 for your records.

YOU MUST SIGN AND DATE THE ACKNOWLEDGMENT ON ALL COPIES. If you are served on behalf of a
corporation, unincorporated association (including a partnership), or other entity, you must indicate under your signature your
relationship to that entity. If you are served on behalf of another person and you are authorized to receive process, you must

indicate under your signature your authority.

If you do not complete and return copies | and 2 of this form to the sender within 21 days, you (or the party on whose
behalf you are being served) may be required to pay any expenses incurred in serving a summons and complaint in any other

manner permitted by law.

If you do complete and return copies 1 and 2 of this form, you (or the party on whose behalf you are being served) must
answer the complaint within 21 days for private defendants and/or 60 days for Federal defendants. If you fail to do so,
judgment by default will be taken against you for the relief demanded in the complaint.

I declare, under penalty of perjury, that this Notice and Acknowledgment of Receipt of Summons and Complaint By Mail

was mailed on this date. BEATA Digitally signed by BEATA
HOSKING
HOSKING Date: 2021.06.25 10:47:02 -04'00'

June 25, 2021
Date of Signature Signature (USMS Official)

 

 

 

ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT

I declare, under penalty of perjury, that I received a copy of the summons and of the complaint in the above captioned.
manner at:

 

1400 Independence Avenue, S.W.

 

 

 

 

 

Street Number and Street Name or P.O. Box No. Relationship to Entity/Authority to Receive 4
Washington, D:C. 20250 Certified *

City, State and Zip Code Service of: Rrocess
Signature Date of Signature _ oo

Copy 1 - Clerk of Court

Copy 2 - United States Marshals Service
Copy 3 - Addressee .
Copy 4 - USMS District Suspense , *s

  
Case 6:20-cv-07039-FPG Document 34 Filed 08/26/21 Page 12 of 21

AO 440 (Rev. 06/12) Summons in a Civil Action J SSUFD-
UNITED STATES DISTRICT COURT I

 

for the
Western District bof New. York « “ ows
Carrie M. Leo ‘i &
) c.
) _
Plaintiff(s) ) os
Vv. Civil Action No. 20-cv-7039 SO
New York State Department of Environmental ) ~
Conservation, et al )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) United States Department of Agriculture
1400 Independence Ave., S.W.
Washington, DC 20250

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Carrie M. Leo
3199 Walworth Road
Walworth, NY 14568

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

  
 

CLERK OF COURT

ii a (_

Date: 06/11/2021
Signature of Clerk or If py Clerk

 
Case 6:20-cv-07039-FPG Document 34 Filed 08/26/21 Page 13 of 21

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 20-cv-7039

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

was received by me on (date)

 

© I personally served the summons on the individual at (place)

 

on (date) 5 or

 

(1 1 left the summons at the individual’s residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there,

 

 

on (date) , and mailed a copy to the individual’s last known address; or

fT I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

on (date) 3; or
I returned the summons unexecuted because ; or
CF Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server’s signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
U.S. Department of pGse 6:20-cv-07039-FPG Document 34 Filed PROCESSRECHKIPT AND RETURN

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal”

 

 

 

mn nn a —— ————  SSSSSSSSE_—SE— SSS
PLAINTIFF trekeine COURT CASE NUMBER
Carrie M. Leo 20-cv-7039
DEFENDANT PM I: 48 TYPE OF PROCESS
New York State Department of Environmental Conservation, et al Service of Summons and Complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Attorney General of the United States Se

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
Main Justice Building, 10th and Constitution Avenues N.W., Washington, D.C. 20530;

 

 

 

  

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be. ne
served with this Form 285 —~
Number of parties tc 55 -
served in this case’ ah
Check for service “7 l.» fy.
on U.S.A. A ‘
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service): a
Ge.
Signature of Attorney other Originator requesting service on behalf of: [x] PLAINTIFF TELEPHONE NUMBER DATE
(_] DEFENDANT 585-613-4010 6/11/2021

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

I acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

number of process indicated. Origin Serve 7 Ae
(Sign only for USM 285 if more 6 N, Hl> N 5S on if Om : IS a Arn Oly >]: :
than one USM 285 is submitted) be o. Z o. : vv “ ' iG 23 CO 2
I hereby certify and return that I [[] have personally served , [] have legal evidence of service, [] have executed as shown in "Remarks", the process described on the

individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

 

 

 

 

Nw hereby certify and return that J am unable to locate the individual, company, corporation, etc. named above (See remarks below)
Dat Time ["] am

wizszor|— a

Signature of US. Marshal or Deputy

PHASING

 

t
Name and title of individual served (if not shown above)

 

i.

 

Address (complete only different than shown above)

4

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
/ (including endeavors) (Amount of Refund*) ,
REMARKS

 

Mac Comntied du Ov[ee{zoz| US. Posi Senco Cortod Mall Receipt

ARTICLE NUMBER: 9444 8169 0224 6689 5054 42

ACIMOWLLAerCHE of Wueucpr WAS —- arom
Norbu cH O2}26|20c1 eeu

Washington DC 20530-0001

 

FEES

Postage Per Piece $3.350

Certified Fee 3.600

Total Postage & Fees 6.950 Postmark

Here

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE ) " Aj Uc (EL ve 0 THe CV UY | ie
 

Fill out form and print 4 cepies. Sian and date all copies and reute as specified below.

U.S. Department of Justice
United States Marshals Service

 

NOTICE AND ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT BY MAIL
United States District Court
for the
Western District of New York

 

To. |Attorney General for the United States Civil Action, File Number 20-CV-07039

 

Main Justice Building ;
10th and Constitution Avenues N.W. Carrie M. Leo
Washington, D.C. 20530 Vv.

 

NYS Department of Environmental Conservation,et al

 

 

The enclosed summons and complaint are served pursuant to Rule 4(e)(1) of the Federal Rules of Civil Procedure, and
New York State law.

You MUST COMPLETE the acknowledgment part of this form below, AND RETURN COPIES 1 AND 2 to the sender
within 21 days, An envelope has been enclosed for this purpose. Keep copy 3 for your records.

YOU MUST SIGN AND DATE THE ACKNOWLEDGMENT ON ALL COPIES. If you are served on behalf of a
corporation, unincorporated association (including a partnership), or other entity, you must indicate under your signature your
relationship to that entity. If you are served on behalf of another person and you are authorized to receive process, you must

indicate under your signature your authority.

If you do not complete and return copies | and 2 of this form to the sender within 21 days, you (or the party on whose
behalf you are being served) may be required to pay any expenses incurred in serving a summons and complaint in any other
manner permitted by law.

If you do complete and return copies 1 and 2 of this form, you (or the party on whose behalf you are being served) must
answer the complaint within 21 days for private defendants and/or 60 days for Federal defendants. If you fail to do so,
judgment by default will be taken against you for the relief demanded in the complaint.

I declare, under penalty of perjury, that this Notice and Acknowledgment of Receipt of Summons and Complaint By Mail

 

 

was mailed on this date. BEATA Digitally signed by BEATA
HOSKING

June 25. 2021 HOSKING Date: 2021.06.25 10:47:02 -04'00'

Date of Signature Signature (USMS Official)

 

ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT

I declare, under penalty of perjury, that I received a copy of the summons and of the complaint in the above captioned
manner at:

10th and Constitution Avenues N.W.

 

 

 

 

 

 

Street Number and Street Name or P.O. Box No. Relationship to Entity/Authority to Receive
Washington, D.C. 20530 Certified

City, State and Zip Code Service of Process

Signature Date of Signature

Copy 1 - Clerk of Court

Copy 2 - United States Marshals Service SN Formo9
Copy 3 - Addressee _ Rev 05/10
Copy 4 - USMS District Suspense Automated 10/03
Case 6:20-cv-07039-FPG Document 34 Filed 08/26/21 Page 16 of 21

AO 440 (Rev. 06/12) Summons in a Civil Action ISSUED

UNITED STATES DISTRICT COURT

for the

 

Western District of New York

Carrie M. Leo
) m
ee
Plaintiff(s) ) =
v. ) Civil Action No. 24-cv-6709 =
) no
New York State Department of Environmentai ) ov
Conservation, et al ) ™?
) _
) a)
Defendant(s) ) Cae

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

Attorney General of the United States

Main Justice Building
10th and Constitution Avenue, N. W.
Washington, DC 20530

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:
Carrie M. Leo

3199 Walworth Road
Walworth, NY 14586

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: 06/11/2021

 
Case 6:20-cv-07039-FPG Document 34 Filed 08/26/21 Page 17 of 21

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 21-cv-6709

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

© I personally served the summons on the individual at (place)

on (date) 3 or

C1 1 left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

 

C] I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) 5 or
(1 I returned the summons unexecuted because 3 or
CJ Other (specifiy:
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:

att

 

a
U.S, Department of JuSi##e 6:20-cv-07039-FPG Document 34 Filed BRAQGESS RECEP AND RETURN

 

 

United States Marshals Service See "Instructions jor Service of Process by U.S. Marshal"
(eee _ a en ee eee ee
PLAINTIFF COURT CASE NUMBER
Carrie M. Leo 20-cv-7039
DEFENDANT ONO! NEL S9 Bia |, _o{ TYPEOF PROCESS
: . aee ie o ye a . .
New York State Department of Environmental Conservation, et al beetsed Fis 1° SS) Service of Summons and Complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Civil Process Clerk, United States Attorney for the Wéstern. District ‘of New York, United States Attorney’s Office

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
USAO/WDNY, 138 Delaware Avenue, Buffalo, N.Y. 14202

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285

Number of parties to be 3
served in this case ee

 

Check for service
on U.S.A.

 

 

All Telephone Numbers, and Estimated Times Available for Service):

 

Signature of Attorney other Originator requesting service on behalf of: x] PLAINTIFF TELEPHONE NUMBER
[_] DEFENDANT 585-613-4010

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
T acknowledge receipt for the total_| Total Process | District of Disirict to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. — Origi ____| Serve —
(Sign only for USM 285 if more bb 5 LS tS ev On 3 th Uli
than one USM 285 is submitted) No. 7 | No. eunes (p 23 fn
I hereby certify and return that I [7] have personally served , [7] have legal evidence of service, [[] have executed as shown in SE , the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

 

 

 

 

 

 

 

 

xX I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

: Name and title of individual served (if not shown above) Up Time CI am
WIZ5|z02 Cm
' T Z |

 

 

 

 

 

 

 

 

 

 

 

 

Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
j c ( df

OWE TOSI
. J f

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or

af (including endeavors) (Amount of Refund*)
Y)~ — — KA- — 4 A—
Zé
REMARKS

   

BUrsenos Cine ecko e en ERc eerie

  

Maia Cuvtified Ou Ollze|zo7] ea
AMUMOWLLCEWICHOE OF WALKED Tarn nnnsen
WAS NOtRituIzd On VG|Z5|ZOZ) saoemecee tw

138 Delaware Avenue
Buffalo NY 14202-2404

FEES

Postage Per Piece $3.350

Certified Fee 3.600

Total Postage & Fees: 6.950 Postmark

Here

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE ) CU \ IC Hi (0 Wit
i out form and print “hy A nd date all copies and reute as snecified helow.

 

.

U.S. Department of Justice
United States Marshals Service

 

NOTICE AND ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT BY MAIL
United States District Court
for the
Western District of New York

 

To: |Civil Process Clerk, United States Attorney for WNY Civil Action, File Number 20-CV-07039

 

United States Attorney's Office .
138 Delaware Avenue Carrie M. Leo
Buffalo, New York 14202 Vv.

NYS Department of Environmental Conservation,et al

 

 

 

The enclosed summons and complaint are served pursuant to Rule 4(e)(1) of the Federal Rules of Civil Procedure, and
New York State law.

You MUST COMPLETE the acknowledgment part of this form below, AND RETURN COPIES 1 AND 2 to the sender
within 21 days. An envelope has been enclosed for this purpose. Keep copy 3 for your records.

YOU MUST SIGN AND DATE THE ACKNOWLEDGMENT ON ALL COPIES. If you are served on behalf of a
corporation, unincorporated association (including a partnership), or other entity, you must indicate under your signature your
relationship to that entity. If you are served on behalf of another person and you are authorized to receive process, you must

indicate under your signature your authority.

If you do not complete and return copies | and 2 of this form to the sender within 21 days, you (or the party on whose
behalf you are being served) may be required to pay any expenses incurred in serving a summons and complaint in any other

manner permitted by law.

If you do complete and return copies 1 and 2 of this form, you (or the party on whose behalf you are being served) must
answer the complaint within 21 days for private defendants and/or 60 days for Federal defendants. If you fail to do so,
judgment by default will be taken against you for the relief demanded in the complaint.

I declare, under penalty of perjury, that this Notice and Acknowledgment of Receipt of Summons and Complaint By Mail

was mailed on this date. BEATA Digitally signed by BEATA
HOSKING
HOSKING Date: 2021.06.25 10:47:02 -04'00'

June 25, 2021
Date of Signature Signature (USMS Official)

 

 

ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT |

I declare, under penalty of perjury, that I received a copy of the summons and of the complaint in the above captioned
manner at:

138 Delaware Avenue

 

 

 

 

 

 

Street Number and Street Name or P.O. Box No. Relationship to Entity/Authority to Receive
Buffalo, New York 14202 Certified

City, State and Zip Code Service of Process

Signature Date of Signature

Copy 1 - Clerk of Court

Copy 2 - United States Marshals Service USM Form.299
Copy 3 - Addressee Rev 04 /L0
Copy 4 - USMS District Suspense Automated 10/03
; . Case 6:20-cv-07039-FPG Document 34 Filed 08/26/21 Page [S S U ED

AO 440 (Rev. 06/12) Summons in a Civil Action
UNITED STATES DISTRICT COURT “~~
for the
Western District of New York

Carrie M. Leo

Plaintiffs)

Vv. Civil Action No. 20-cv-7039 FPG

New York State Department of Environmental
Conservation, et al

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Civil Process Clerk, US Attorney's Office, Western District of New York, 138 Delaware
Avenue, Buffalo, NY 14202

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Carrie M. Leo
3199 Walworth Road
Walworth, NY 14568

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: =: 06/11/2021

weiss —

  
Case 6:20-cv-07039-FPG Document 34 Filed 08/26/21 Page 21 of 21

AO 440 (Rev. 06/12) Summons ina Civil Action (Page 2)

Civil Action No. 20-cv-7039 FPG

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

(1 1 personally served the summons on the individual at (place)
on (date) > or

 

CI I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

 

 

 

O I served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)
on (date) 5 or
© I returned the summons unexecuted because ; or
C) Other (specifi):
My fees are $ for travel and $ for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

 

Date: ee ee
Server’s signature

Printed name and title

Server's address

Additional information regarding attempted service, etc:

a cc cs
